Citation Nr: 1206942	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral tibialis and posterior tibial dysfunction.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for bilateral tibialis and posterior tibial dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to October 1967.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2007 rating decision of the VA Regional Office in Seattle, Washington that declined to reopen the claims of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction.

Following adjudication of the threshold issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied by RO rating decision in September 2005; the Veteran did not file an appeal within one year of notification of the decision and it is final. 

2.  The evidence added to the record since the final determination is relevant and probative of the issue of service connection for bilateral pes planus.

3.  Service connection for bilateral tibialis and posterior tibial dysfunction was previously denied by RO rating decision in September 2005; the Veteran did not file an appeal within one year of notification of the decision and it is final.

4.  The evidence added to the record since the final determination is relevant and probative of the issue of service connection for bilateral tibialis and posterior tibial dysfunction.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for bilateral pes planus is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claim of service connection for bilateral pes planus has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2011). 

3.  The September 2005 rating decision that denied service connection for bilateral tibialis and posterior tibial dysfunction is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence sufficient to reopen the claim of service connection for bilateral tibialis and posterior tibial dysfunction has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction.  He concedes that he had pre-existing flat feet and bilateral ankle fracture at service entrance, but maintains that these disabilities were aggravated by service for which service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. 

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. §  3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011). 

Factual Background and Legal Analysis 

Service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction was originally denied in August 2007.  The Veteran did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011). 

The appellant attempted to reopen his claim of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction in August 2006.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2011) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992). 

The evidence of record at the time of the September 2005 RO rating decision that denied service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction included service treatment records that showed that on examination in April 1964 for service entry, the Veteran was noted to have moderate pes planus.  He provided history to the effect that he had broken the left ankle at age 12 and broken the right ankle at 16 years old.  The appellant was determined to be qualified for enlistment.  In May 1964, he sought treatment for chronic ankle pain that was described as moderately severe ankle valgus and pronation that was symptomatic.  It was noted that there had been an old injury playing high school football.  X-rays and podiatry clinic consultation were ordered but the results of such are not record.  On examination in September 1967 for separation from service, the Veteran indicated that he had had broken bones but denied foot trouble.  The feet and lower extremities were evaluated as normal.  The examining official noted that there had been malleolus fracture of both ankles that had existed prior to service. 

Post service private clinical records dating from March 2001 reflect that the appellant received podiatry consultation for chronic bilateral foot and ankle pain that he stated he had had for many years and was getting worse.  It was noted that he had had a right ankle eversion injury three weeks before.  Following examination, the assessments were rendered of bilateral acute tibialis posterior tenosynovitis with underlying posterior tibial muscle syndrome, right greater than left, severe bilateral STJ [subtalar joint] pronation, and bilateral semi-rigid pes planus deformity with forefoot varus.  The appellant continued to receive treatment in this regard as documented in ensuing private clinical records.  

By rating action dated in September 2005, service connection for bilateral pes planus was denied on the basis that the disability pre-existed service and had not been aggravated therein.  Service connection for bilateral tibialis and posterior tibial dysfunction was denied based on a finding that this disorder was not incurred in service.  

The Veteran attempted to reopen the claims of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction in correspondence received in August 2006.

Evidence added to the record following the September 2005 denial of the claims includes additional private as well as VA clinical records showing continuing bilateral foot and ankle treatment.  In August 2007, the Veteran's treating podiatrist, D. M. Bernstein, D.P.M., wrote that the appellant had had flat feet his entire life and that his pedal problems became significant subsequent to an ankle fracture on the left in 1957 and right ankle fracture in 1961.  Dr. Bernstein stated that physical activity associated with military service exacerbated his lower leg and foot pain and worsened his condition.  He related that after reviewing records in his possession and considering the Veteran's history of events, it was his opinion that the lower extremity conditions were aggravated by and were directly connected to his service in the military and had continued to worsen with time.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in this matter.  At the time of the prior RO denial of the claim in September 2005, clinical records reflected only continuing treatment for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction.  The RO determined that bilateral pes planus existed prior to service and was not aggravated therein, and that bilateral tibialis and posterior tibial dysfunction were also not of service onset.  However, the more recent clinical opinion in August 2007 by the Veteran's treating physician concluding that bilateral pes planus and bilateral tibialis and posterior tibial dysfunction were aggravated by and increased in severity during active duty is clearly relevant and probative as to the issue at hand.  This information was not of record at the time of the prior denial and supports the claims in a manner not previously demonstrated.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claims of entitlement of service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction under 38 C.F.R. § 3.156.  As such, the claims are reopened.  These matters are further addressed in the remand that follows.


ORDER

The application to reopen the claim of entitlement to bilateral pes planus is granted.

The application to reopen the claim of entitlement to service connection for bilateral tibialis and posterior tibial dysfunction is granted.


REMAND

The Board finds that further development is warranted as to the issues of entitlement to service connection for bilateral pes planus and bilateral tibialis and posterior tibial dysfunction.

In this regard, as indicated previously, Dr. Bernstein, has opined that physical activity associated with military service exacerbated the Veteran's lower leg and foot pain and worsened the condition and as such, preexisting pes planus and bilateral ankle fractures were aggravated by and directly connected to his service in the military.  He has provided rationale as to why it is believed the conditions were aggravated by service.  

The Board observes that the appellant was afforded a VA examination in September 2008 wherein the examiner reported history as related by the Veteran and performed a physical examination.  It is noted, however, that there is no indication that the claims folder was reviewed, nor did the examiner provide any opinion as to whether bilateral foot and ankle disorders were aggravated by service.  As such, the examination is inadequate.  

The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, a VA clinical opinion is warranted.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic or podiatry examination to determine all current lower extremity diagnoses, and for an opinion as to whether current foot and ankle disability is related to service.  The claims folder must be made available to the examiner prior to the evaluation.  All necessary tests or studies should be performed and clinical findings should be reported in detail.  The examiner must respond to the following questions:

a) Did the Veteran clearly and unmistakably have bilateral ankle fracture at service entrance in 1964?  

b) Is it at least as likely as not that there was a permanent increase in severity of pes planus and bilateral ankle fracture pathology during service? 

c) Explain whether or not pes planus and bilateral ankle fracture in service represented natural progression of any pre-existing symptoms. 

d) Is it at least as likely as not that there is a relationship between current foot/ankle disability and inservice ankle symptomatology? 

e) Is there clear and unmistakable evidence that pes planus and bilateral ankle fracture did not increase in severity during service? 

A detailed and complete rationale should accompany the opinions provided.

2.  After taking any further development deemed appropriate, re-adjudicate the issue.  If a benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


